 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)                                                                            CLEAR FORM
 OR OF PARTY APPEARING IN PRO PER

  Stuart R. Fraenkel (SBN 173991)
  Gabriel S. Barenfeld (224146)
  Nelson & Fraenkel LLP
  601 S. Figueroa St., Suite 2050
  Los Angeles, CA 90017




 ATTORNEY(S) FOR:     Plaintiff
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
Ocean Thermal Energy Corporation
                                                                                               2:19-cv-05299 VAP(JPRx)
                                                              Plaintiff(s),
                                     v.

C. Robert Coe III; Brett M. Regal; David R. Large;                                           CERTIFICATION AND NOTICE
Mirgration Partners, LLC; Nautilus Partners,                                                   OF INTERESTED PARTIES
LLC; and Trade Base Sales, Inc.,                                                                   (Local Rule 7.1-1)
                                                             Defendant(s)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                    Plaintiff Ocean Thermal Energy Corporation
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                                  PARTY                                                CONNECTION / INTEREST
Ocean Therman Energy Corporation                                              Plaintiff/Judgment Creditor
C. Robert Coe III                                                             Defendants/Judgment Debtor
Brett M. Regal
David R. Large
Migration Partners, LLC
Nautilus Partners, LLC
Trade Base Sales, Inc.

Sterling Financial & Realty Group, Inc.                                       Purported Judgment Creditors in unrelated action
KC MP Fund, LLC
KC CA Fund LLC




          June 21, 2019                                    /s/ Gabriel Barenfeld
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                            Plaintiff and Judgment Creditor Ocean Thermal Energy Corp.



CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
